COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bray and Senior Judge Overton


MARTHA ANN PERKINS
                                            MEMORANDUM OPINION *
v.   Record No. 1080-01-3                       PER CURIAM
                                            SEPTEMBER 18, 2001
LYNCHBURG DIVISION OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                     Mosby G. Perrow, III, Judge

           (G. Beth Packert, on briefs), for appellant.
           Appellant submitting on briefs.

           (Joyce M. Coleman, Senior Assistant City
           Attorney, on brief), for appellee. Appellee
           submitting on brief.


     Martha Ann Perkins (mother) appeals the decision of the

circuit court terminating her residual parental rights in her

children, Leroy Raymond Perkins and Thomas Henry Hosanna Perkins.

On appeal, mother contends the trial court erred in finding the

evidence sufficient to terminate her parental rights under Code

§ 16.1-283(B).   Mother asks that the judgment of the trial court

be vacated and her parental rights restored.   Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we affirm the decision of the trial

court.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
       On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to appellee as the party

prevailing below.   See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                               Background

       Social worker Rebecca Neilans began providing ongoing child

protective services for Leroy in 1997, after receiving complaints

that the child suffered from inadequate shelter.      Neilans

testified that during the twenty-seven months she worked with

mother and her family, they moved seven times without notifying

her.   Neilans explained mother repeatedly denied her access to the

family's residences and that each time Neilans visited, she noted

trash piled outside the houses.    Mother refused to speak with

Neilans and would not cooperate with the social worker's efforts

to establish a service plan.    While mother was pregnant with

Thomas, she accepted aid from Neilans, but cut off contact soon

after the child's birth in February 1998.

       In April 1999, after trying for four months to enter mother's

residence, Neilans entered the house.       Inside she discovered

boxes, papers, and clothing piled high throughout the residence.

Clothing and other items were piled within inches of the wood

stove used to heat the home.    Shortly thereafter, the family moved

to a different house.   Similarly, the new house contained piles of

trash and clothing.   Neilans testified the house had no

refrigerator.   Mother announced her plans to move to Pennsylvania

                                 - 2 -
to be close to the children's father, a convicted sex offender,

who had previously committed sodomy upon a young boy.   Mother's

mother admitted to Neilans that mother had recently told her she

was going to the store and did not return for three weeks.

     The Lynchburg Division of Social Services (LDSS) filed a

petition for a protective order on March 17, 1999 and a petition

for emergency removal on June 16, 1999.   Neilans explained mother

failed to enroll in parenting classes, did not cooperate with LDSS

and failed to take Thomas to the doctor for his immunizations.

     After LDSS removed the children from mother's home, social

worker Sally Barca took over the case.    She attempted to establish

a stable visitation schedule, re-establish Medicaid attending,

enroll mother in parenting classes, and have mother undergo a

psychological evaluation.   Dr. James Anderson performed the

psychological evaluation, but mother failed to complete the

parenting classes.   Barca was unable to establish regular

visitation between mother and her children.   Due to mother's

incarceration, the first visit occurred on October 23, 1999.

Barca noted that mother avoided the children during the visit and

that Leroy appeared frightened of mother.   Barca attempted to

counsel mother about what she would need to do in order to regain

custody of her children, but mother became angry and left.     Mother

failed to attend a visit scheduled for November 6, 1999, and she

did not ask for any more visits until after LDSS filed for

termination in February 2000.   When Barca visited mother's

                                - 3 -
residence on May 2, 2000, she found trash, furniture and shopping

carts scattered outside the house.     Inside, she found trash bags

and clothing spread about and detected a strong odor of garbage.

     Dr. Anderson qualified as an expert and testified about his

evaluation of mother.   He explained she showed little ability to

communicate with children at an age appropriate level and showed

no ability to identify children's feelings.    He found that mother

has very little understanding about how to handle child rearing

situations, including recognizing developmental needs and

potentially serious medical problems.    Dr. Anderson felt it was

unlikely mother could respond to education or training to improve

her parenting skills.   In 1991, mother's parental rights in her

four older children were terminated.     The guardian ad litem for

Leroy and Thomas supported LDSS's petitions that termination of

parental rights would be in the children's best interests.

                              ANALYSIS

     In pertinent part, Code § 16.1-283(B) provides:

               The residual parental rights of a parent or
          parents of a child found by the court to be
          neglected or abused and placed in foster care as
          a result of (i) court commitment; (ii) an
          entrustment agreement entered into by the parent
          or parents; or (iii) other voluntary
          relinquishment by the parent or parents may be
          terminated if the court finds, based upon clear
          and convincing evidence, that it is in the best
          interests of the child and that:

               1. The neglect or abuse suffered by such
          child presented a serious and substantial threat
          to his life, health or development; and


                               - 4 -
                  2. It is not reasonably likely that the
            conditions which resulted in such neglect or
            abuse can be substantially corrected or
            eliminated so as to allow the child's safe return
            to his parent or parents within a reasonable
            period of time. In making this determination,
            the court shall take into consideration the
            efforts made to rehabilitate the parent or
            parents by any public or private social, medical,
            mental health or other rehabilitative agencies
            prior to the child's initial placement in foster
            care.

     The trial court found that Leroy and Thomas were neglected

and placed into foster care as a result of mother's neglect, that

the neglect represented a substantial and serious threat to their

life, health, and development, that it was unlikely that the

conditions which brought the children into care could sufficiently

be corrected to allow them to return home, and that the

termination was in the best interests of the children.    "Where the

trial court hears the evidence ore tenus, its decision is

entitled to great weight and will not be disturbed on appeal

unless plainly wrong or without evidence to support it."

Roanoke City Dep't of Soc. Servs. v. Heide, 35 Va. App. 328,

336, 544 S.E.2d 890, 894 (2001).

     Mother failed to maintain a safe environment for her

children.   Her residences over the years were consistently

littered with trash and clothing.   In one home these items were

piled next to a wood burning stove.     In another residence the

family did not have a working refrigerator and the social worker

observed dirty clothes throughout the kitchen.    Mother failed to


                                - 5 -
keep Thomas' immunization shots current and had not been

providing him with basic medical care.   The trial court did not

err in finding that the children were neglected in such a way

that endangered their life, health and development.

     Code § 16.1-283(B)(2)(c) provides that prima facie evidence

of the conditions set forth in subsection (B)(2) exists when

there is proof that the parent, "without good cause, [has] not

responded to or followed through with appropriate, available and

reasonable rehabilitative efforts on the part of social,

medical, mental health or other rehabilitative agencies designed

to . . . prevent the neglect of the child."   Mother failed to

achieve any goals or effect any changes.   She was uncooperative

and avoided the social workers.   She failed to maintain contact

with her children and allowed her Medicaid and other benefits to

lapse.   The testimony of Dr. Anderson indicated that mother was

unlikely and unwilling to correct the problems that led to the

neglect of her children.   The trial court, faced with the facts

contained in this record, was justified in finding that the

children were not likely to be returned to mother within a

reasonable period of time.

     Accordingly, the order appealed from is affirmed.

                                                           Affirmed.




                               - 6 -